Order entered August 6, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00503-CV

                           GWENDOLYN GABRIEL, Appellant

                                             V.

                               MERRY OUTLAW, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-02456

                                         ORDER
       Before the Court is appellee’s unopposed motion for extension of time to file brief. We

GRANT the motion to the extent we ORDER the brief be filed no later than September 4, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE